EXHIBIT 10.14
 
 

 
PROMISSORY NOTE
        Principal Amount:  $40,000     Original Issue Date: February 1, 2010

                                                                              
FOR VALUE RECEIVED, the undersigned, Hawk Systems, Inc., 2385 NW Executive
Center Drive, Suite 100, Boca Raton, FL 33431  (the “Borrower”), hereby promises
to pay to David Coriaty, 2385 NW Executive Center Drive, Suite 100, Boca Raton,
FL 33431 (the “Holder”), on order, without demand, in lawful currency of the
United States of America, the principal sum of Forty Thousand Dollars and 00/100
($40,000.00) (the “Loan”), in accordance with the provisions of this promissory
note (this “Note”):
 
1.    Maturity Date.  Unless retired earlier or unless the maturity hereof is
sooner accelerated based on an Event of Default (as defined below), this Note
shall mature and the principal sum due hereunder shall become due and payable in
full on April 30, 2010 (the “Maturity Date”).  The Borrower shall pay all
amounts owing under this Note in full on or before the Maturity Date.
 
2.    Prepayment. This Note may be prepaid in whole or part at any time prior to
the Maturity Date without penalty to the Borrower.
 
3.    Interest Rate.  Interest shall accrue on the unpaid principal balance of
this Note at a rate of ten percent (10%) per annum. and be payable on Maturity
Date.
 
4.    Default Interest Rate.   At the Holder’s sole option, the entire unpaid
principal balance of the Loan shall bear interest until paid at an annual rate
equal to twelve percent (12%) (the “Default Rate”) upon each of the following:
 
(a) after the occurrence and during the continuation of any Event of Default,
regardless of whether the Holder also elects to accelerate the maturity of the
Loan; or
 
(b) from and after demand for payment has been made by the Holder after the
Maturity Date in the event the Loan has not been paid in full on or before the
Maturity Date; provided, however, that after judgment all such sums shall bear
interest at the greater of the Default Rate or the rate prescribed by applicable
law for judgments.  Any amount of interest which shall be due and owing pursuant
to this Section shall be paid on the daily outstanding balance of principal
evidenced by this Note and shall be based upon a 365-day year for the actual
number of days for which interest is payable, but such interest shall never
exceed the maximum rate of interest permitted under applicable law.
 
5.    Maximum Interest Rate.  In no event shall any agreed to or actual exaction
charge, reserved or taken as an advance or forbearance by the Holder as
consideration, exceed the maximum interest rate permitted by law applicable from
time to time to the Loan for the use or detention of money or for forbearance in
seeking its collection; the Holder hereby waives any right to demand such
excess.  If the interest provisions of this Note or any exactions provided for
in this Note shall result at any time or for any reason in an effective rate of
interest that transcends the maximum interest rate permitted by applicable law
(if any), then without further agreement or notice, the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Holder in excess of those lawfully collectible as interest shall be applied
against the principal of the Loan immediately upon the Holder’s receipt thereof,
with the same force and effect as though the Borrower had specifically
designated such extra sums to be so applied to principal and the Holder had
agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    Events of Default.  The entire unpaid principal balance of the Loan and
all other sums owing under this Note, shall at the option of the Holder become
immediately due and payable without notice or demand upon the occurrence of any
one or more of the following events (“Events of Default”):
 
(a) The failure of the Borrower to pay the principal or other sum when due; or
 
(b) The Borrower shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, apply to or petition any tribunal for the appointment of
a custodian, receiver, intervenor or trustee for the Borrower or a substantial
part of the Borrower’s assets; or
 
(c) The Borrower shall commence any proceeding under any bankruptcy, arrangement
or readjustment of debt law or statute of any jurisdiction, whether now or
hereafter in effect; or if any such petition or application shall have been
filed or proceeding commenced against the Borrower or if any such custodian,
receiver, intervenor or trustee shall have been appointed; or
 
(d) The Borrower becomes insolvent; or
 
(e) The Borrower has a judgment or lien against it in an amount in excess of
$100,000.
 
7.    Rights and Remedies of Holder. The occurrence of any Event of Default
shall allow the Holder, with or without notice to: (a) accelerate the maturity
of this Note and demand immediate payment of all outstanding principal and other
sums due hereunder, and (b) immediately exercise and pursue any rights,
privileges, remedies and powers as provided herein or under law. The Holder’s
rights, privileges, remedies and powers, as provided in this Note are cumulative
and concurrent, and may be pursued singly, successively or together against the
Borrower at the sole discretion of the Holder. Additionally, the Holder may
resort to every other right or remedy available at law or in equity without
first exhausting the rights and remedies contained herein, all in the Holder’s
sole discretion.  The Holder’s delay in exercising or failure to exercise any
rights or remedies to which the Holder may be entitled if any Event of Default
occurs shall not constitute a waiver of any of the Holder’s rights or remedies
with respect to that or any subsequent Event of Default, whether of the same or
a different nature, nor shall any single or partial exercise of any right or
remedy by the Holder preclude any other or further exercise of that or any other
right or remedy.  No waiver of any right or remedy by the Holder shall be
effective unless made in writing and signed by the Holder, nor shall any waiver
on one occasion apply to any future occasion, but shall be effective only with
respect to the specific occasion addressed in that signed writing.
 
8.    Waiver and Consent.  To the fullest extent permitted by law, the Borrower
hereby:  (a) waives demand, presentment, protest, notice of dishonor, suit
against or joinder of any other person, and all other requirements necessary to
charge or hold the Borrower liable with respect to the Loan; (b) waives any
right to immunity or exemption of any property, wherever located, from
garnishment, levy, execution, seizure or attachment prior to or in execution of
judgment, or sale under execution or other process for the collection of debts;
(c) submits to the jurisdiction of the state and federal courts in the State of
Florida for purposes of any action or proceeding under this Note; (d) agrees
that the venue of any such action or proceeding may be laid in Palm Beach
County, Florida and waives any claim that the same is an inconvenient
forum.  Until the Holder receives all sums due under this Note in immediately
available funds, the Borrower shall not be released from liability with respect
to the Loan unless the Holder expressly releases the Borrower in a writing
signed by the Holder.
 
 
-2-

--------------------------------------------------------------------------------

 
 
9.    Documentary Stamp Tax.  Within twenty (20) days of the date of this Note,
the Borrower shall remit the documentary stamp tax due on this Note in the
amount of _______________________ Dollars and 00/100 ($_______.00) to the
Florida Department of Revenue by filing a Form DR-228.
 
10.    Costs, Indemnities and Expenses.  The Borrower agrees to pay all filing
fees and similar charges and all costs incurred by the Holder in collecting or
securing or attempting to collect or secure the Loan, including reasonable
attorneys’ fees, whether or not involving litigation and/or appellate,
administrative or bankruptcy proceedings.  In addition to the payment of the
documentary stamp taxes due on this Note, the Borrower agrees to pay any
applicable intangible taxes or other taxes (except for federal or state income
or franchise taxes based on the Holder’s net income) which may now or hereafter
apply to this Note or any payment made in respect of the Loan, and the Borrower
agrees to indemnify and hold the Holder harmless from and against any liability,
costs, attorney’s fees, penalties, interest or expenses relating to any such
taxes, as and when the same may be incurred.
 
11.    Order of Payments. Except as otherwise required by law, payments received
by the Holder hereunder shall be applied first against expenses and indemnities
and next in reduction of the outstanding principal balance of the Loan, except
that during the continuance of any Event of Default, the Holder may apply such
payments in any order of priority determined by the Holder in its exclusive
judgment.
 
12.    Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida.  EACH OF THE
PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF, AND VENUE IN,
ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN PALM
BEACH COUNTY, STATE OF FLORIDA, SOLELY IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREIN, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT
IS NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE APPLICABLE OR
THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY SAID COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION SHALL BE
HEARD AND DETERMINED IN SAID COURTS.  THE PARTIES HEREBY CONSENT TO AND GRANT
ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE.
 
13.    Time is of the Essence.  Time shall be of the essence with respect to the
terms of this Note.
 
14.    Notice.  Any notices, requests, demands and other communications required
or permitted to be given hereunder shall be given in writing and shall be deemed
to have been duly given when delivered by hand, five (5) days following the date
of deposit in the United States mail, by registered or certified mail, postage
prepaid, return receipt requested, or on the delivery date shown on a written
verification of delivery provided by a reputable private delivery service, if
addressed to the mailing address as set forth in the preamble to this Note or
such other address as last provided to the sender by the addressee in accordance
with this Section.
 
15.    Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
16.    Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
17.    Severability. If any part of this Note is adjudged illegal, invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Note that can be given effect without such provision.
 
[Signature Page Follows]
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
as of the date first above written.
 

  HAWK SYSTEMS, INC.          
 
By:  
/s/ Michael Diamant
     
Name:  Michael Diamant
      Title:    Chief Executive Officer          

 
 
-4-